DETAILED ACTION
In response to remarks filed 13 May 2021
Status of Claims
Claims 1-9 and 20 are pending;
Claim 1 is currently amended;
Claims 2-9 and 20 were previously presented;
Claims 10-19 are cancelled;
Claims 1-9 and 20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 13 May 2021 have been considered but they are moot since a new reference is being used herein to address the new limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poulsen (U.S. Patent Application Publication No. 2019/0338641).
As to Claim 1, Poulsen discloses a method of manufacturing a continuous pipe on-site, the method comprising:
Boring a tunnel (Paragraph 0001) in ground, having a cross-sectional shape and size similar to shape and size of the continuous pipe;
Applying at least a first layer of a first curable material (#31) to interior surface of the tunnel, wherein the interior surface of the tunnel is made of soil (#32);
Placing reinforcement material (#30) over the first layer of the first curable material (#31) such that the reinforcement material (#30) stays over the first layer and is not pushed into the first layer of the first curable material, and wherein there are openings through the 
Applying at least a second layer of a second curable material (#34) over the first layer of the first curable material, wherein the second layer of a second curable material covers the reinforcement material (#30) and bonds with the first layer of the first curable material through the openings of the reinforcement material and forms and integrated wall for the pipe (Paragraph 0042, “to provide a complete second layer of shotcrete 34 with a good adherence to the first layer of shotcrete 31”), and wherein the resulting pipe solely bears all inside pressures and outside loads exerted on the pipe: and
Wherein there is no underlayment as part of the tunnel, or any other layer, between the first layer of the first curable material and the interior soil surface of the tunnel (Figure 1).
As to Claim 2, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein the boring is performed manually or mechanically or by a robot (Tunnel borings are always made either manually or by a robot).
As to Claim 3, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein applying means spraying (Shotcrete is spraying), smearing, attaching, rubbing, coating, or placing.
As to Claim 4, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein the second curable material is same as the first curable material or different (#31 and #34 are shotcrete).
As to Claim 5, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein the curable material is polyester, plastic, vinyl ester, epoxy, concrete, grout, or cementitious grout (#31 and #34 are shotcrete which is cementitious grout).
As to Claim 9, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses wherein reinforcement materials are rebars, fibers, short fibers, FRP fabric, wire, and/or wire mesh (#30 is a mesh).
As to Claim 20, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Poulsen also discloses further including a step of applying a desired coating (#35) to a last layer of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (U.S. Patent Application Publication No. 2019/0338641) alone.
As to Claim 6, Poulsen discloses the invention of Claim 5 (Refer to Claim 5 discussion). Although Poulsen does not explicitly discloses wherein at least some of the spoils removed from the tunnel are used in making of the concrete, examiner takes official notice that using surrounding soil to make a concrete mix is well-known. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use at least some of the spoils removed from the tunnel in making of the concrete with the motivation of taking advantage of the bored material in order to reduce costs of having to buy soil. 
As to Claim 8, Poulsen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Although Poulsen does not explicitly discloses further including an additional step of finishing an inner surface of the pipe to achieve a smooth surface, examiner takes official notice that finishing an interior surface for aesthetic reasons is well-known. Therefore, at the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include an additional step of finishing an inner surface of the pipe to achieve a smooth surface to increase the aesthetics of the tunnel. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (U.S. Patent Application Publication No. 2019/0338641) in view of Pulkkinen (U.S. Patent No. 4,695,188).
As to Claim 7, Poulsen discloses the invention of Claim 5 (Refer to Claim 5 discussion). Poulsen is silent about wherein concrete, grout or plastic contains short reinforcing fibers. Pulkkinen discloses a tunnel liner with a layer of concrete with fibers (#11 and Column 3, Line 13). At the time of the effective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Examiner, Art Unit 3678